DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, under the broadest reasonable interpretation standard, the conditional “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, "optional elements do not narrow the claim because they can always be omitted”).   A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  “if” condition would not be invoked. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).  It is unclear the claims does anything at all since the steps following seems be conditional on the “if” condition is only positive, if the conditions are negative the method does nothing at all and it is not a method for paging failure processing.
Regarding claim 8, it is confusing what the processor is configured to do?  It has two conditions, one is optional, but the processor does nothing because of these condition being met or not.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 15-19, is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-15 of prior U.S. Patent No. 10,856,258. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,856,258. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” .

CURRENT APPLICATION: 
1.A paging failure processing method, comprising: if downlink data for a terminal device is needed to be transmitted and in the case that an access network device determines that paging initiated to the terminal device by the access network device is failed; transmitting, by the access network device, first indication information to a Core Network (CN) device, wherein the first indication information indicates that paging initiated to the terminal device by the access network device failed, wherein the first indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; and transmitting, by the access network device, delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted.

4. The method of claim 1, further comprising: before determining, by the access network device, that the paging initiated to the terminal device by the access network device failed, transmitting, by the access network device, a paging message to the terminal device. 

5. The method of claim 4, wherein transmitting, by the access network device, the paging message to the terminal device comprises: under a condition that the access network device receives the downlink data for the terminal device from the CN device, transmitting, by the access network device, the paging message to the terminal device. 

6. The method of claim 5, after determining, by the access network device, that the paging initiated to the terminal device by the access network device failed, further comprising: transmitting, by the access network device, the downlink data for the terminal device received by the access network device back to the CN device. 

7. The method of claim 4, wherein transmitting, by the access network device, the paging message to the terminal device comprises: receiving, by the access network device, second indication information transmitted by the CN device, wherein the second indication information indicates that the downlink data for the terminal device is to be transmitted; and transmitting, by the access network device, the paging message to the terminal device according to the second indication information.


An access network device, comprising: a processor, configured to, if downlink data for a terminal device is needed to be transmitted and in the case that determining that paging initiated to the terminal device by the access network device is failed; and an output interface, configured to transmit first indication information to a Core Network (CN) device, wherein the first indication information indicates that the paging initiated to the terminal device by the access network device failed; wherein the first indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; wherein the output interface is configured to transmit delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted.


11. The access network device of claim 8, wherein the output interface is configured to transmit a paging message to the terminal device. 

12. The access network device of claim 11, wherein the output interface is specifically configured to: under a condition that the access network device receives the downlink data for the terminal device from the CN device, transmit the paging message to the terminal device. 

13. The access network device of claim 12, wherein the output interface is configured to transmit the downlink data for the terminal device received by the access network device back to the CN device. 

The access network device of claim 11, further comprising: an input interface, configured to receive second indication information transmitted by the CN device, wherein the second indication information indicates that the downlink data for the terminal device is to be transmitted, and wherein the output interface is further configured to: transmit the paging message to the terminal device according to the second indication information. 

15. A Core Network (CN) device, comprising: an input interface, configured to receive first indication information transmitted by an access network device, wherein the first indication information indicates that paging initiated to a terminal device by the access network device failed; and a processor, configured to initiate paging to the terminal device according to the first indication information; wherein the first indication information is carried in a connection release request message, wherein the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; wherein the input interface is configured to receive delivery-indication information transmitted by the access network device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted. 

16. The CN device of claim 15, wherein the processor is further configured to release connection of the terminal device between the CN device and the access network device according to the connection release request message. 

17. The CN device of claim 15, further comprising: an output interface, configured to transmit the downlink data for the terminal device to the access network device. 

18. The CN device of claim 17, further comprising: the input interface is configured to receive the downlink data for the terminal device transmitted back by the access network device. 

19. The CN device of claim 15, further comprising: the output interface is configured to transmit second indication information to the access network device, wherein the second indication information indicates that the downlink data for the terminal device is to be transmitted

U.S. Patent No. 10,856,258:
1. A paging failure processing method, comprising: under a condition that downlink data for a terminal device is needed to be transmitted, determining, by an access network device, that paging initiated to the terminal device by the access network device failed; and transmitting, by the access network device, first indication information to a Core Network (CN) device, wherein the first indication information indicates that paging initiated to the terminal device by the access network device failed, wherein the first indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; after determining, by the access network device, that the paging initiated to the terminal device by the access network device is failed, transmitting, by the access network device, delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted. 

2. The method of claim 1, further comprising: before determining, by the access network device, that the paging initiated to the terminal device by the access network device failed, transmitting, by the access network device, a paging message to the terminal device. 

3. The method of claim 2, wherein transmitting, by the access network device, the paging message to the terminal device comprises: under a condition that the access network device receives the downlink data for the terminal device from the CN device, transmitting, by the access network device, the paging message to the terminal device. 

4. The method of claim 3, after determining, by the access network device, that the paging initiated to the terminal device by the access network device failed, further comprising: transmitting, by the access network device, the downlink data for the terminal device received by the access network device back to the CN device. 

5. The method of claim 2, wherein transmitting, by the access network device, the paging message to the terminal device comprises: receiving, by the access network device, second indication information transmitted by the CN device, wherein the second indication information indicates that the downlink data for the terminal device is to be transmitted; and transmitting, by the access network device, the paging message to the terminal device according to the second indication information. 

6. An access network device, comprising: a processor, configured to, under a condition that downlink data for a terminal device is needed to be transmitted, determine that paging initiated to the terminal device by the access network device is failed; and an output interface, configured to transmit first indication information to a Core Network (CN) device, wherein the first indication information indicates that the paging initiated to the terminal device by the access network device failed; wherein the first indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; wherein the output interface is configured to transmit delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted. 

7. The access network device of claim 6, wherein the output interface is configured to transmit a paging message to the terminal device. 

8. The access network device of claim 7, wherein the output interface is further configured to: under a condition that the access network device receives the downlink data for the terminal device from the CN device, transmit the paging message to the terminal device. 

9. The access network device of claim 8, wherein the output interface is configured to transmit the downlink data for the terminal device received by the access network device back to the CN device. 

10. The access network device of claim 7, further comprising: an input interface, configured to receive second indication information transmitted by the CN device, wherein the second indication information indicates that the is downlink data for the terminal device is to be transmitted, and wherein the output interface is further configured to: transmit the paging message to the terminal device according to the second indication information. 

11. A Core Network (CN) device, comprising: an input interface, configured to receive first indication information transmitted by an access network device, wherein the first indication information indicates that paging initiated to a terminal device by the access network device failed; and a processor, configured to initiate paging to the terminal device according to the first indication information; wherein the first indication information is carried in a connection release request message, wherein the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device; wherein the input interface is configured to receive delivery-indication information transmitted by the access network device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted. 

12. The CN device of claim 11, wherein the processor is further configured to release connection of the terminal device between the CN device and the access network device according to the connection release request message. 

13. The CN device of claim 11, further comprising: an output interface, configured to transmit the downlink data for the terminal device to the access network device. 

14. The CN device of claim 13, wherein the input interface is configured to receive the downlink data for the terminal device transmitted back by the access network device. 

15. The CN device of claim 11, wherein the output interface is configured to transmit second indication information to the access network device, wherein the second indication information indicates that the downlink data for the terminal device is to be transmitted.




“if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
	
Applicants MUST either traverse the nonstatutory double patenting rejection or file a terminal disclaimer. The requirement for terminal disclaimer will NOT be held in abeyance.  
eTerminal Disclaimer
The United States Patent and Trademark Office is pleased to announce the release of eTerminal Disclaimer in EFS-Web. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through 
Fees must be paid immediately which will then provide users more financial flexibility. A paper terminal disclaimer filing requires a fee but does not guarantee a terminal disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents.”
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 3, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure , Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645